Citation Nr: 0609389	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-34 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for the residuals of burns of the legs.

3.  Entitlement to service connection for the residuals of 
bilateral knee burns.

4.  Entitlement to service connection for the residuals of 
bilateral feet burns. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1940 to September 1945.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a May 
2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri, which 
denied the benefits sought. 

The issues involving residuals of burns involving the feet, 
knees, and legs are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hearing loss was not present during service nor has any 
medical evidence been presented to show that the veteran 
currently has a hearing loss disability.  


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service, nor may sensorineural hearing loss be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, and 
3.309 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In his January 2003 claim the veteran indicated that his 
hearing loss began in 1943, and that he had treatment for the 
condition at the VA Medical Center (VAMC) in Columbia, 
Missouri.  He makes no other statements regarding this 
condition.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system (to include sensorineural hearing loss) becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Lay testimony and statements are deemed competent evidence as 
to a description of symptoms observed.  In the absence of 
evidence demonstrating that he or she has medical training or 
expertise, a layperson is not competent to render medical 
findings or opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

The threshold matter in any claim seeking service connection 
is whether there is current disability.  Without competent 
(medical) evidence of current disability, there is no valid 
claim of service connection.  For VA compensation purposes 
hearing loss disability is defined by regulation.  Disability 
due to impaired hearing may be shown in any of the following 
ways: (1) when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 dB or 
greater, (2) when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 dB 
or greater; (3) or when speech recognition using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Here, as is explained below, there is absolutely no medical 
evidence on file indicating that the veteran has impaired 
hearing, much less a hearing loss disability as defined by 
38 C.F.R. § 3.385.  Consequently, the preponderance of the 
evidence is against the claim, and it must be denied.

The veteran's separation documents show that the veteran's 
military occupational specialty was that of cook, that he was 
awarded bronze stars for service in numerous campaigns in 
North Africa and Europe during WWII, and that he received no 
wounds in action.  A response from the National Personnel 
Records Center (NPRC) to a request for service records 
indicated that the veteran's records were unavailable and 
likely destroyed in the 1973 fire at the NPRC.  While service 
(albeit as a cook) in WW II campaigns raises the possibility 
of exposure to combat noise, neither the veteran nor his 
representative has asserted the claimed hearing loss is 
related to such.  The veteran did not indicate that he was 
ever treated for hearing loss during service or in the years 
shortly after service. 

From the date of separation from service in 1945 until the 
present, there are no medical records showing any complaints 
or findings indicative of hearing loss.  On VA examination in 
June 1987, the veteran reported complaints of knee pain and 
eye problems but did not indicate any problems with hearing.  
On physical examination at that time, the examiner noted that 
the veteran's tympanic membranes were intact bilaterally.  
While the veteran noted on his January 2003 claim that he was 
treated for hearing loss at the Columbia, Missouri VAMC, 
records of VA outpatient treatment from this facility dating 
from December 2002 through October 2004 make no reference to 
any hearing problems.  The Board finds it pertinent that 
these records contain notations on objective examination of 
the ears in December 2002, March 2003, May 2003, July 2003, 
September 2003, and December 2003, which read consistently as 
follows: "Unremarkable, hearing acuity normal to spoken 
word."  Additionally, "deafness" and "hard of hearing" 
were not checked on a list of barriers to learning in October 
2004.  There is no other pertinent medical evidence of 
record.

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  It is equally clear, however, that the 
resolution of issues that involve medical knowledge, such as 
diagnosis of disability and determination of medical 
etiology, require professional evidence.  See Espiritu, 
supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The earliest (and only) report of hearing problems is in the 
veteran's January 2003 claim.  The veteran has not elaborated 
on this claim.  More importantly, he has not identified, nor 
does the record contain, any medical evidence whatsoever upon 
which to base a favorable decision.  The crux of the matter 
in this case lies in the fact that medical records do not 
show any findings of a current hearing loss.

In short, there are no records of any treatment for hearing 
loss during service or subsequent thereto.  The veteran has 
not responded to VA's attempts to assist him in the 
development of his claim.  The single statement of the 
veteran that he has hearing loss claimed as service-related 
is not competent evidence.  See Espiritu, supra.  The veteran 
has presented no medical opinion supporting his claim.  His 
assertion has been considered, but as noted, it is not 
probative in the matter of medical diagnosis or causation.  

In the absence of competent medical evidence showing that the 
veteran presently has a hearing loss disability, there is no 
basis for the grant of service connection.  A medical 
diagnosis of a current disability is the cornerstone of a 
claim for VA disability benefits.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In Brammer, it was noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where disability is present.  See 
also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).  The veteran does not currently have a diagnosis of 
hearing loss (severe enough to qualify as a disability under 
38 C.F.R. § 3.385 or otherwise), nor has he submitted any 
evidence to show that he has ever been diagnosed with such a 
condition.  The United States Court of Appeals for Veterans 
Claims (Court) has held that there can be no valid claim 
without proof of a present disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

Without medical evidence of a current disability, service 
connection can not be granted.  The preponderance of the 
evidence is against the claim for service connection for 
hearing loss, and it must be denied.       

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met in this case by letters sent 
to the claimant in March 2003 and February 2006.  Those 
letters advised the claimant of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2005).  These letters 
essentially told him to provide relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The claimant has not alleged 
that VA failed to comply with the notice requirements of the 
VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The RO's 2003 and 2006 letters did not specifically tell the 
claimant to provide any relevant evidence in his possession.  
Nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The March 2003 letter informed him 
that additional information or evidence was needed to support 
his claim, and asked him to send the information or evidence 
to VA or to identify pertinent records of treatment.  In 
addition, the May 2003 RO decision and the September 2004 
statement of the case (SOC) explained to the veteran that 
there was no evidence of hearing impairment on record and 
that evidence of a current hearing loss disability was 
necessary for his claim to be granted.  When considering the 
notification letters, the rating decision on appeal, the SOC, 
and the supplemental SOC (SSOC), as a whole, the Board finds 
that he was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  Moreover, 
there is no allegation from the claimant that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of the claim.  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letters to the claimant.  However, 
what the VCAA seeks to achieve is to give the claimant notice 
of the elements discussed in Pelegrini II.  Once that is 
done-whether by a single notice letter or via more than one 
communication-the essential legal requirements have been 
met.  Here, because each of the four elements of proper VCAA 
notice have been met, any error in not providing a single 
notice to the claimant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  

In the recent case of Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006), Court held, in part, that adequate 
VCAA notice applies to all five elements of a "service 
connection" claim, which include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  When 
the veteran first filed his claim for service connection, 
notice was provided to him on the elements needed to grant 
the benefit sought.  As the Board concludes that service 
connection is not warranted, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot, and no additional VCAA notice is needed.  
See Dingess, supra.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  While the 
March 2003 RO letter alone may not have conveyed full notice 
to the veteran prior to the May 2003 RO decision, the 
claimant has been provided full VCAA content complying notice 
and proper subsequent VA process as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the full notice may not have been given prior to the 
first adjudication of the claim, the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the claim was readjudicated and an additional SSOC was 
provided to the veteran in December 2005.  Not only has he 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  While the veteran's service medical records are 
unavailable due to the 1973 fire at the NPRC, the veteran's 
separation documents are on file.  The veteran was informed 
that his service medical records were not available and asked 
to submit any service medical records he may have in his 
possession.  Attempts were made to search for pertinent VA 
records and VA records of treatment have been obtained.  The 
veteran was asked on multiple occasions to submit or identify 
any other VA or private records that could be pertinent to 
his claim.  While letters were sent to the veteran 
specifically asking him to complete releases authorizing VA 
to request any identified records, he did not do so.  The 
claimant has at no time identified outstanding records that 
he wanted VA to obtain.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
While the veteran was not afforded a full audiological 
evaluation, the Board notes that VA records from 2002 and 
2003 contain repeated examination findings showing that the 
veteran's hearing acuity was normal.  Without evidence of a 
current disability, further examination or attempts to obtain 
a nexus opinion would serve no useful purpose.  The Board 
concludes a full audiological examination is not needed in 
this case because the only evidence indicating the veteran 
"suffered an event, injury or disease in service" is his 
own lay statements.  Such evidence is insufficient to trigger 
VA's duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

Service connection for hearing loss is denied.


REMAND

In claims received in 1987 and again in 2003 the veteran 
asserted that he suffered a bad burn to his lower extremities 
(feet, knees, and legs) when they caught fire while he was 
serving in North Africa in 1942.  (As noted above, the 
veteran's military occupational specialty was that of a 
cook.)  In 2003, the veteran stated that he spent weeks 
without care until he was admitted to the 28th Field Hospital 
in North Africa.  In support of his contentions, he submitted 
a letter from a private doctor diagnosing burn history and 
constant pain in both legs related to the veteran's history 
of a 1942 burn.  

When service medical records were sought, the May 1987 reply 
from the NPRC indicated that the veteran had fire related 
service.  This response also showed that no pertinent records 
were found after a search of sick reports and morning reports 
from 1943.  Although the veteran specifically reported that 
the inservice injury was in 1942, no search was ever 
performed of available records from that year.    

The Court has held that where "service medical records are 
presumed destroyed . . . the BVA's [Board's] obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt is heightened." O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  VA also has a 
heightened duty to assist the veteran in the development of 
evidence favorable to his claim.  In light of this duty, and 
the fact that the veteran has informed VA that he suffered an 
inservice burn in 1942 (not 1943), it would not be proper to 
address these matters without first attempting to obtain any 
pertinent available records from 1942. 

In the August 2003 notice of disagreement, the veteran's 
representative argues that the veteran should be afforded a 
VA examination to identify any current burn residuals.  He 
also questions whether the veteran was ever afforded an 
examination back in 1987.  Review of the record reveals that 
the veteran was examined in June 1987, however, the 
examination report did not show the purpose of the 
examination and the narrative history and present complaints 
related to conditions other than burns.  The Board notes that 
the only pertinent finding "no scarring from previous 
burns" is inconsistent with associated photographs which 
appear to show discolored markings on the front of the 
veteran's legs.  A new examination should be provided to 
confirm whether or not the veteran has any residuals of burns 
to the feet, knees, and legs.    

Accordingly, the case is REMANDED for the following action:

1. The RO should ask the veteran to submit 
to VA copies of any evidence in his 
possession relevant to this claim.

2. The RO should initiate a search through 
any available sources including the U.S. 
Army Office of the Surgeon General (SGO) 
for any available records of inservice 
treatment the veteran received for burns 
reportedly sustained in 1942.  
Specifically noted in this regard are 
records of inpatient treatment in 1942 at 
the 28th Field Hospital in North Africa.  
If such records are not available, Morning 
Reports and Sick Reports for 1942 should 
be sought, pertaining to the veteran's 
unit, (identified as the 3486th  Ordinance 
M.M. Company). A negative response must be 
provided if records are not available.

3.  After any records are associated with 
the claims folder or a negative response 
is supplied, schedule the veteran for an 
examination to determine whether he has 
any residuals of burns to the feet, knees, 
and legs.  After examining the veteran and 
reviewing his claims folder, the examiner 
should then render an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any burn residuals are related to 
service. Any opinion rendered must be 
supported by a complete rationale.  If an 
opinion can not be rendered without 
resorting to mere speculation, the 
examiner should so state. 

4. When the development requested has been 
completed, the case should again be 
reviewed by the RO.  If any benefit sought 
is not granted, the veteran should be 
furnished a Supplemental Statement of the 
Case and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


